DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/185380, filed 11/9/2018, and names the inventor or at least one joint inventor named in the prior application. This application has been filed as a division of the aforementioned prior application.

Responsive Office Action
	This Office Action is responsive to the preliminary claim amendments filed 11/22/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2021, 6/4/2021, and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  please change the second recitation of “a receiver” (on lines 5-6 of the claim) to “the receiver.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Grady et al. (US 2005/0151764 A1).
Regarding claim 11:
	Grady et al. disclose a cap that is configured for connection to a threaded neck (78) of a bottle (80: paragraph 48), the cap comprising:
	a cap body (at least the base of cap 82) having a first end (upper side of cap 82, as seen in Fig. 13) and a second end (lower side of cap 82, as seen in Fig. 13);
	a connection sleeve (that unreferenced sleeve, to which the neck 78 is connected: Figs. 7, 9, 13) projecting from the first end (Fig. 13), the connection sleeve includes an interior surface with threads thereon (the threading is shown most clearly in Figs. 7-8) that are configured to engage with the threaded neck of the bottle (paragraph 48);
	an ink passage (ink channel 90) through the cap body (Fig. 7), the ink passage having an ink passage inlet end formed in the first end within the connection sleeve (upper end of 90, 
	a quick-connect valve (i.e. rubber septum 96 in ink channel 90) in the ink passage (Figs. 4-5, 7) that controls flow of ink through the ink passage from the ink passage inlet end to the ink passage outlet end (paragraphs 51, 53);
	a vent passage (vent channel 88) through the cap body separate from the ink passage (Fig. 7), the vent passage having a vent passage inlet end formed in the second end (lower end of 88, shown in Fig. 7) and a vent passage outlet end in the first end within the connection sleeve (upper end of 88, shown in Fig. 7); and
	a check valve (i.e. rubber septum 96 in vent channel 88) in the vent passage (Figs. 4-5, 7) that controls flow of air through the vent passage from the vent passage inlet end to the vent passage outlet end (paragraphs 51, 53).
Regarding claim 13:
	Grady et al. disclose all the limitations of claim 11, and also that the cap comprises a cap liner (O-ring 100) within the cap at a base end of the connection sleeve that is configured to seal with an end of the neck of the bottle (paragraph 48 & Figs. 5, 15), and the cap liner is configured to permit passage of ink through the cap liner and permit passage of air through the cap liner (Fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (US 2005/0151764 A1) in view of Girard (US 5530531).
Regarding claim 12:
	Grady et al. disclose all the limitations of claim 11, and also that a mechanical keying feature (key 85) that limits mounting of the cap to a receiver (paragraph & Fig. 6), is disposed on the cap body (Figs. 4-5), wherein the mechanical feature comprising a shape that is configured to be received within the receiver (receptacle 102) having a corresponding shape (via unique groove 104: Fig. 6).
	Grady et al. do not expressly disclose that the shape constitutes an outer periphery of the cap body.
	However, Girard discloses a cap (unique end-cap 102) comprising a mechanical keying feature (at least key 206) that limits mounting of the cap into a receiver (col. 3, lines 43-63), the mechanical keying feature comprising a shape of an outer periphery of the cap body (Figs. 4-5).
	Because both Grady et al. and Girard disclose mechanical keying features that serve to limit mounting of the cap and bottle into a receiver, it would have been obvious to a person of ordinary skill in the art to substitute the mechanical keying feature taught by Girard for that of Grady et al., so as to produce the predictable result of limiting mounting of the cap and bottle into the receiver.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (US 2005/0151764 A1) in view of Chen et al. (US 2006/0049948 A1).
Regarding claim 14:
	Grady et al. disclose all the limitations of claim 11, and also that the cap comprises an identification tag (at least one of memory chip 86 and ring locator 94) mounted on the cap body (Fig. 4).
	Grady et al. do not expressly disclose that the identification tag is of the radio frequency type.
	However, Chen et al. disclose a sealing cap that is able to prevent counterfeiting by automatically destroying an identifying chip upon opening of the cap (paragraphs 11-12) through the use of an RFID tag (identifying chip 20) mounted on a cap body (10: paragraph 15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the anti-counterfeiting RFID tag, taught by Chen et al., onto Grady et al.’s cap.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853